ORDER

PER CURIAM.
Carl Luss (“Luss”) appeals from the motion court’s denial, after an evidentiary hearing, of his motion for post-conviction relief under Rule 29.15.1 Luss was convicted by a jury of second-degree drug trafficking and sentenced as a prior and persistent offender. This Court affirmed the conviction in State v. Luss, 334 S.W.3d 547 (Mo.App. E.D.2010). Luss subsequently filed an amended motion for post-conviction relief alleging that trial counsel was constitutionally ineffective in failing to object to certain testimony at trial, and in failing to request disclosure of State’s confidential informants. After conducting an evidentiary hearing, the motion court denied Luss’s motion.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2).

. All rule references are to Mo. R. Civ. P. (2011).